J-A14016-15; J-A14017-15; J-A14018-15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,          :    IN THE SUPERIOR COURT OF
                                       :          PENNSYLVANIA
                      Appellee         :
                                       :
                 v.                    :
                                       :
MELISSA ANN BRODBECK,                  :
                                       :
                      Appellant        :    No. 1730 MDA 2014

   Appeal from the Judgment of Sentence Entered September 16, 2014,
              in the Court of Common Pleas of York County,
           Criminal Division at No(s): CP-67-SA-0000220-2014

COMMONWEALTH OF PENNSYLVANIA,          :    IN THE SUPERIOR COURT OF
                                       :          PENNSYLVANIA
                      Appellee         :
                                       :
                 v.                    :
                                       :
BARBARA A. BRODBECK,                   :
                                       :
                      Appellant        :    No. 1731 MDA 2014

   Appeal from the Judgment of Sentence Entered September 16, 2014,
              in the Court of Common Pleas of York County,
           Criminal Division at No(s): CP-67-SA-0000219-2014

COMMONWEALTH OF PENNSYLVANIA,          :    IN THE SUPERIOR COURT OF
                                       :          PENNSYLVANIA
                      Appellee         :
                                       :
                 v.                    :
                                       :
PAUL MICHAEL LEAHY,                    :
                                       :
                      Appellant        :    No. 1732 MDA 2014

   Appeal from the Judgment of Sentence Entered September 16, 2014,
              in the Court of Common Pleas of York County,
           Criminal Division at No(s): CP-67-SA-0000232-2014



* Retired Senior Judge assigned to the Superior Court.
J-A14016-15; J-A14017-15; J-A14018-15




BEFORE: BENDER, P.J.E., JENKINS and STRASSBURGER,* JJ.

CONCURRING MEMORANDUM BY STRASSBURGER, J.:FILED JUNE 05, 2015

      I too would affirm the judgments of sentence but based solely on

Appellants’ failure to comply with Pa.R.A.P. 1925(b). Therefore, I concur in

the result.




                                   -2-